              Case 7:18-cv-11797-PMH Document 82
                                              81 Filed 04/19/21 Page 1 of 2


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                           DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
                                       600 FIFTH AVENUE AT ROCKEFELLER CENTER
MATTHEW D. BRINCKERHOFF                                                                                EMMA L. FREEMAN
                                                      10TH FLOOR
JONATHAN S. ABADY                                                                                         DAVID BERMAN
                                              NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                             HARVEY PRAGER
ILANN M. MAAZEL                                                                                         SCOUT KATOVICH
                                                 TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                                      MARISSA BENAVIDES
                                                 FAX: (212) 763-5001
DANIEL J. KORNSTEIN                               www.ecbawm.com                                         NICK BOURLAND
O. ANDREW F. WILSON                                                                                   ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                                      ANANDA BURRA
DEBRA L. GREENBERGER                                                                                        MAX SELVER
ZOE SALZMAN                                                                                              VIVAKE PRASAD
SAM SHAPIRO                                                                                                   NOEL LEON

                                                                           Application granted. The April 21, 2021
                                                              April    19, conference
                                                                           2021        is adjourned until May 10, 2021 at
                                                                           3:00 p.m.
   Via ECF                                                                SO ORDERED.

   Honorable Philip M. Halpern                                            _______________________
   United States District Judge                                           Philip M. Halpern
   Southern District of New York                                          United States District Judge
   500 Pearl Street, Room 1950
   New York, New York 10007                                               Dated: White Plains, New York
                                                                                 April 19, 2021
                          Re:     Doe, et al. v. Bedford Central School District, et al.,
                                  7:18-cv-11797-PMH

   Your Honor:

           We represent Plaintiffs Jane and John Doe in the above-referenced matter. We write on
   behalf of all parties to provide a status update regarding discovery (see December 16, 2020
   Minute Entry) and to jointly request that the status conference scheduled for 10:45 a.m. on April
   21, 2021 be adjourned for several weeks, until after expert discovery is complete (see Dkt. No.
   79).

           On December 18, 2020, Plaintiff filed their Amended Complaint (see Dkt. No. 77);
   Defendants filed their Answer to the Amended Complaint on January 8, 2021 (see Dkt. No. 80).
   Plaintiffs have since responded to Defendants’ First Set of Interrogatories and Requests for
   Production, which were served on January 29, 2021. Defendants deposed Plaintiff’s experts,
   Kristin Kucsma, Dr. Zachary Blumkin, and Dr. James Merikangas, on March 22, March 24, and
   March 25. Plaintiffs are scheduled to depose Defendants’ experts, Dr. Jerry Wishner and Dr.
   Charles Catanese, on April 23 and April 29.

           Given the upcoming expert depositions and the absence of any disputes that presently
   require the Court’s attention, the parties respectfully request an adjournment of the April 21
   conference date until after all expert depositions are complete. This is the parties’ first request for
   an adjournment of this conference.

                                                              Respectfully,
                                                                    /s/
                                                              Emma L. Freeman
       Case 7:18-cv-11797-PMH Document 82
                                       81 Filed 04/19/21 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


c.    All Counsel of Record
